Mr. President of the United Nations General Assembly and representative of Spain, a country in which the Latin American community asserts its roots, acknowledging it as a fundamental ingredient of its own identity.
Mr. Secretary-General, symbol of Peru's commitment to the international community and of our faith that the transformation of Peru is linked to change and justice in the world.
Representatives of all nations:
For some this is a ritual, a declarative and symbolic meeting. We have not lost faith, because we know that those who are listening to us are a bureaucratic agency, but rather that they fully assume their role as representatives of mankind in the face of selfishness, poverty and violence in our world.
Of course we could ask whether in its 40 years of existence the United Nations has fully achieved its purpose, whether peace really exists in the world. And we might answer that nuclear peace is but a balance of insecurity and terror, that this apparent peace expresses its tensions by shifting its conflicts to the poorest
countries; and that it conceals an unequal and unjust economic system in which the central nations dominate the others for their own benefit by manipulating interest rates, prices, wages and therefore wielding power in the poorer countries, in order to maintain profound injustices that generate violence.
But to say all this would be to repeat the litany that has so often been heard in this hall.
I have come here to state once again that in spite of this, the United Nations remains the highest representation of mankind and that we have come to it because we believe in the equality of human beings and of nations, and because we believe that history will not be determined by the laws of the marketplace and of conflict, but rather that its meaning will henceforth be the affirmation of freedom. Thus, our first words are an appeal for the democratization of this Organization which, in accordance with its Charter, is based on the principle of equality among its
members. but in which the Security Council is governed by the realities of the last great war and the five Powers possess a right of veto that is incompatible with that equality. That right of veto is a blot upon our Organization because it is an institutional recognition of force, and the vicious circle is completed because in order to eliminate the veto the agreement of the Council, on which those Powers with the veto right are represented, is necessary.
One group of countries, however strong, cannot contradict the universal nature of this Organization. No Power, however much it may contribute financially, can demand a weighted and contribution-linked vote in which each nation is valued on the basis of the amount of money it contributes. We prefer a poorer organization, a less bureaucratic one, but an organization prouder of its moral dignity. In this connection we would propose that the economic contribution of all countries be the same, because higher contributions by the richest must be rejected if they in turn require the mortgaging of our destiny.
The strength of the united Nations does not reside in the number of offices or functionaries that it may have throughout the world; the strength of the United Nations should reside in the moral power of the equality of all its Members and in its capacity to act without vetoes.
In this, which is the highest court of mankind, we commit ourselves to a bid for life and, without surrendering to defeatism, we proclaim that, while assemblies and words may not have conquered selfishness, we, the poor of the world, have not lost our hope in the meaning of history.
To those who use arrogant force, we respond in the words of the old Spanish philosopher: they will succeed but they will not convince. They may succeed through the power of their bombs and their money, but they will not convince the universal democracy of consciences, and in spite of them the hope for a better mankind will continue to be felt.
I" speak on behalf of a nation that is struggling, a nation that does not give up. I have not come here to repeat what has been said already of the world order and what all of us must do in the future to change it; I have come to state what we are doing at present, and the message that I bring to you is a message of determination. We believe in the solidarity of countries and in their common future, but today we affirm that action is the duty of all countries. That is what we are proposing in respect of each of the subjects on which I should like to dwell at this times the debt problem, human rights, drug trafficking and disarmament.
In connection with all these issues, we have but one message: we have the will to act here and now.
Many believe that Peru is a country of drugs, death and violation of human rights. I have cone here to say that there is much more to the truth. He are a part of the impoverished peoples of the earth, a part of Latin America, and our problems have as a root cause our link with the international economy. For lack of a national program of action, our country has been at the service of external interests and each of the economic cycles of this century has stemmed from changes in the international system.
Peru was at the beginning of this century a country that was primarily an exporter of raw materials at a time when these were required by the international economy. At that time the Andes region and its peasant population were kept under the landowner system. At the end of the Second World War, Peru began its process of industrialization, but this was the result of the expansion of world industry, whose transnational corporations sold their machinery and established their branches in the capital of my country.
Furthermore, when foreign foodstuffs were introduced in consumer markets the poverty of the peasants worsened, causing a greater exodus towards the cities.
In this framework, the world crisis meant that new adjustments were needed in Peru, when the richest countries moved towards protectionism and strove to collect their debts, we were forced to open up our borders and destroy our industries in order to buy from world industry, and also to recycle our debts, with ever-increasing rates of interest.
As a result of all this, a grave crisis is shaking my country. The disparity in regional development reflects the gap between the administrative industrial bloc and the marginal peasant and urban sector. Furthermore, the gap between rich are poor is widening. Our per capita production has gone back to levels comparable to those of 20 years ago and inflation and unemployment are on the increase.
This is the tragic situation which my country is now confronting, but Peru is a country that has made democracy effective by asserting its will. Peru does not want to be a ship adrift at the mercy of shifts in the international economy. Peru does not want to remain within this vicious circle, devaluing its currency because inflation increases when interest rates go up in order to compensate for previous devaluations. Peru has decided to manage its own economy and not be managed by it, and that is why democracy in my country is the concrete expression of our national will.
We know that to carry out a democratic revolution we must be anti-imperialist and fight against hegemonism. We know that transformation is not a national fact of life, but rather an international commitment to action.
That is why we are members of the Movement of Non-Aligned Countries and why we assert the unity of Latin America; that is why we seek to strengthen the Andean Pact and that is why we shall participate in all forums that affirm the solidarity of all peoples on earth.
In the face of today's crisis we cannot wait; we must act. We cannot go on talking and writing letters that the wealthy of the earth refuse to read. Our people cannot await action by the irresolute. Supranational organizations cannot become an impediment to the will of our people. That is why I have come before this Assembly to set forth what we in Peru are doing to ensure the establishment of a nationalist, democratic Government of the people.
We affirm as nationalism the right of our people to autonomous existence, the right to work, and to defend our industry from the liberal opening up that in recent years has overwhelmed it. We affirm as nationalism the recovery of our natural wealth.
Here one fundamental issue arises; the foreign debt, as a major hindrance to the development and well-being of our peoples. The foreign debt expresses a relationship between the rich and the poor of the earth; its root cause is the imbalance of the prices of raw materials and manufacturing and industrial resources.
Throughout the centuries the countries that are today underdeveloped have financed the mercantile and industrial economics of those that are now wealthy countries, and in the last few years we have fallen into debt in order to finance a model of industrialization and consumption imported from abroad. As a result, the debt has become a cause of conflict between the poor South, of which our American continent is a part, and the industrial, imperialist, financial North. This must not be confused with an issue that pits East against West in a conflict of hegemony.
Secondly, the original indebtedness has been inflated by the application of usurious interest rates. Interest has been, in the central countries, not only the cost of productive capital, but also a tool for the procurement of capital to cover the deficit produced by military expenditures. That is why two thirds of the America's debt has been re-exported to the banks by the dominant sectors of our countries. And if the effects of unequal trade are added to the interest rates, we see that these have amounted in real terms to nearly 25 per cent.
Thirdly, the over-valuation of the dollar as a currency of exchange based upon the permanent devaluation suffered by our own currencies has readied, according to some estimates, nearly 40 per cent, and we are required to repay our debts in that currency.
I give the following dramatic example from ray own country, we purchase corn from the United States to feed chickens with which we are repaying in kind our debt to the Soviet Union. Thus, a country that is threatened by hunger has to repay its foreign debt with food. We therefore become a stopover for products that travel from one Power to another.
If to that we add the fact that the rich countries have been applying protectionist fcKade policies, by closing their markets to our products, we can see why the debt situation has become untenable for our economy.
We must ask: what has been the response to the debt problem in recent years?
First of all new credits have been requested to repay earlier debts, and higher interest rates and commissions have been accepted. The result has been more indebtedness than before. The anti-trust laws of the united States have been violated by the banks, which have joined in cartels to avoid free competition in the placement of credits. Likewise, federal credit laws have also been violated as banks have renegotiated with countries that they know are bankrupt? solely in order to ensure the payment of interest, waiving the payment of principal, which is the capital of the depositors.
Secondly, and as a condition for this financial merry-go-round, the harmful terms of the International Monetary Fund have been accepted, directing our countries* economies towards debt repayment.
The letters of intent that express these terms are in fact letters of colonial submission to the prevailing injustice. While the richest countries close their borders, we must open ours, thus destroying our industrial facilities and indebting ourselves in order to continue to buy from foreign industry. A second factor of the letters of intent is the requirement that we devalue our currency in order to maintain the external competitiveness of our products; that, in other words, means that we are increasing the amount of work we must accomplish for the payment of our debt. The third factor stipulates that the domestic interest rate must be linked to devaluation, thus promoting inflation in a permanent vicious circle of unemployment and productive paralysis.
The International Monetary Fund explains all these results as the consequence of excessive expenditures by the State and State participation in the economy. The Fund's final instruction is, therefore, fiscal austerity. Investments and social expenditures oust thus to cut back in order to guarantee the timely servicing of the foreign debt,, These are how the letters of intent have been applied in recent years for the impoverishment of our peoples. As I have said, rather than being letters of intent these are in fact letters of colonial submission to injustice.
Furthermore, we say that the International Monetary Fund does not have the moral authority to preach austerity in our country, because during the seventies, when it was necessary to place petrodollars in credits for poor countries, the International Monetary Fund promoted indebtedness. In those years, it encouraged waste and unproductive investments; it was an accomplice of excessive growth in public admire in is tradition. The International Monetary Fund, moreover, demands austerity only of the poorest countries; it favors the most powerful nation on earth. Since" the non-convertibility of the dollar was declared in 1971, the United States has been the only country that has been able indefinitely to issue currency to cover its own deficits. What has been the role of the International Monetary Fund in adjusting the united States economy?
As President of Peru, I announce that at the next meeting of the International Monetary Fund, in Seoul, we shall demand decisions on the reform of the monetary system and the distribution of world liquidity in a fairer manner. Otherwise, we are not interested in belonging, nor is it to our advantage to belong, to an agency that benefits a single country.
We therefore reiterate that the International Monetary Fund shall not be the intermediary between us and our creditors. In the dialog with our creditors we shall not accept as a pre-condition the mortgaging of our sovereign economic independence nor the imposition of internal political conditions through the signing of letters of intent with negative terras for our people. I repeat before the whole world that my responsibility as Head of State is to the Peruvian people, that the Peruvian people is the primary creditor as far as I as concerned and that the Peruvian Government has been elected by the people, not by some financial cartel that wishes to satisfy its own appetite.
In conclusion, we affirm that in current conditions the foreign debt - as a result of its unjust origins and because of the methods by which it has been increased - cannot be paid by any of our countries, because the effort to service it on time will keep our democracies trapped in misery and violence. Thus, we are faced with a dramatic choice: either debt or democracy. That is the crossroads faced by Latin America at present; that is the crossroads at which the poor world now finds itself. We must decide what road to take.
We believe that the objective must be the unity of the debtor countries and a radical change in the present situation. To that end, we need to harmonize our positions with those of the countries of Africa and Asia, and to co-ordinate Latin American action. One hundred and sixty years of independent life in Latin America have shown us that the isolated development of each country is a model doomed to failure. None the less, we persist in our solitude. As in the title of the great novel, our countries have lived through 160 years of solitude. Exporters of commodities, purchasers of factories, debtors: we have continued on the same path, because the siren songs of the International Monetary Fund and of the banks beckon one and all towards isolated solutions which are only fading hopes or letters of intent that are immediately unheeded.
We call for unity on the part of the Non-Aligned Movement and on the part of the Latin American countries, unity on this subject is a specific test for non-alignment, because political dialog will serve not only to deal with debt servicing but also to place the international economic order in a new context. Thus the debt which is the result of our weakness will be the instrument of our strength and an impetus to our unity. That is the great route to follow: unity. But Peru cannot wait for a series of meetings without concrete results. We shall not fall into the vicious circle of waiting for unity in the future and not doing anything until then. We do not believe in waiting passively; rather, we shall wait actively, not only by proposing the maximum of audacious actions but also be committing ourselves to a concrete struggle.
Therefore, we have taken a decision that we shall maintain: Peru will assign to its debt only one out of every ten dollars, one tenth of what is paid to it for its work and its exports. This is a responsible and revolutionary decision, because it is the decision of a poor country that imports foodstuffs and industrial inputs, whose debt is with Western banks, and which has suffered and is suffering from the pressure by the International Monetary Fund. Our responsibility in this decision is to face up to its consequences.
We do not have a privileged relationship with any Power, because we do not struggle against dependency by being the instrument of another hegemony. We do not adopt any spectacular positions, advocating non-payment while repaying one part of the world punctually, and repaying with strategic sovereignty a substantial debt that, for that reason, is not demanded under pressure by the other part of the world.
We do not want, in a Messianic way, to export a 10 per cent model of payment. All we want to do is prove that a major step can be taken and that if many others decide to take it, we can open up the avenues to the future. In the future, if we unite, other solutions will also exist, but, between the rhetoric of great speeches and the realism of decisions, we have chosen the latter. For, if our relationship with the industrialized world is expressed through debt, it has its historical origin in the unjust difference between the prices of imports and those of exports.
Today prices of copper, silver, fishmeal and oil exports are lower while real interest rates rise. We are convinced that by linking these two aspects we can change these asymmetrical relations. And this is the way in which we are staking on the future and setting our own terms of payment. If interest is the cost of money within a given term, then by seating a maximum payment the term is extended and by being extended interest rates are in fact varied.
Someone has hastened to say that what, we are doing is accumulating more debt. But that passive pessimism does not distinguish between two different elements: that of the creditor, for whom interest accumulates, and that of the debtor, who by setting a maximum payment is laying down his own rules, independent of the accumulation of debt that the creditor presumes he has. This means that the uncertainty of the future becomes a problem for the creditor, rather than for us.
Under traditional terms, in 1986 we should have to pay $2.4 billion to service the debt, plus $3.1 billion owed from the year before, which would in all represent a commitment of $5.5 billion payable in 1986. This amounts to 160 per cent of our exports, estimated at $3.4 billion for next year.
In accordance with our decision, the maximum amount to be paid would be $340 million which would be allocated on a priority basis to the international financial agencies and to government-to-government credits, because we must achieve our economic autonomy. But at the same time we must accept the fact that we require a technological exchange with the world in order to support our development. And an important element of government-to-government co-operation and credits from international financial agencies, granted on favorable terms, is the fact that they must be repaid.
Furthermore, Peru is a responsible country that does not simply blame its foreign debt on the international economy and the banks, we are a people seeking a revolutionary transformation and, as such, must make a critical assessment of our own history and acknowledge that due to a previous lack of unity and awareness and because we allowed ourselves to be dominated by groups linked to foreign interests, we have responsibilities that we must assume.
When the time comes for decision, Peru will continue to maintain its aims until circumstances change, protectionist barriers are brought down, the true value of our exports is recognized, and we regain the fruits of our labor.
I know that the response :o this decision may be the imposition of sanctions and amendments or, as has already been announced, that the Peruvian debt may be declared value-impaired in October. As President of Peru, I wish to say that it is not necessary to wait until October to declare this. The Peruvian debt is already value-impaired here and now. We acknowledge this. But what we should ask ourselves is how and.by whom was our economy impaired and what historical answer must we give to this situation.
That is why our second objective is the complete democratization of our society as a way to resolve the crisis vf are confronting.
We consider the human being to be use highest priority of society and state and we affirm that democracy should be initiated and based on suffrage and freedom of speech.
There can be no democracy without participation. There can be no socialism without freedom. Universal suffrage cannot be replaced by a sectoral or corporative vote in the work place.
Universal suffrage cannot be replaced by a Messianic attitude where one exponent becomes for decades the possessor of truth and history and dooms his people to disability and silence.
Universal suffrage and freedom cannot and must not be sacrificed to the offer of bread that justifies dynasties and national mortgages.
We firmly believe that it is possible to establish governments that are governments of bread and freedom and that a contrary attitude, whatever its motto or support, is nothing but tyranny.
But we believe that democracy must also be based on an equal distribution of social resources, a harmonious development of regions and of economic sectors. Democracy must be an economic model that breaks through the vicious circle, that isolates a centralist industry in the face of marginal agriculture, in which millions of Peruvians are doomed to poverty.
Democracy must be the universalization of the right to work, to health, to education, to participation. Democracy must be the genuine and only possible road to socialism. In this point the Peruvian Constitution is original. Where other constitutions begin by defining the state, ours begins by speaking of the human person.
Front this standpoint, I wish to approach the second subject of my statement, the painful issue of terrorism and subversion, that in recent years has caused thousands of deaths, thousands of injuries and enormous material losses.
While repudiating totalitarian and dogmatic terrorism, we also reject the concept that the means justify the and, since such ethics lead to the acceptance of the concept that might is right.
We will fight subversion with resolute firmness but with respect for the law and for human rights. We acknowledge that subversive action has been possible not only because of lack of foresight and the absence of a well-planned social and economic policy, but because subversion has been nourished by the exasperating poverty in which millions of neglected compatriots are living.
It is no coincidence that terrorism has arisen in the most economically depressed zones of the country. It arose in what we have called the Andean trapezoid, whose population has been subjected from colonial times to exploitative bGdSism and to a rigid centralist system. Millions of Peruvians were left mired in a subworld of oppression. United by the same language, mainly Quechua, united by the same culture - the Andean - and united by the same system of agricultural production, these Peruvians were neglected and injured by a state that never represented them.
Ayacucho, the region where terrorism initiated its activities, is in that Andean trapezoid. In Ayacucho, out of every thousand births, over 270 die before the age of one, whereas the average in Latin America is 73 per thousand.
In Ayacucho, 74 per cent of the population is illiterate. In some places only one out of every hundred houses has water and only five out of every hundred has electricity.
That is Ayacucho, the historic center of the peoples of America, where the great final battle for independence was waged. And it is precisely by taking advantage of such flagrant injustices that terrorism found a fertile ground for profiting from the despair of the people by pitting them, precariously armed, against the forces of the State. That is why we cannot pay the foreign debt at a rate in excess of 10 per cent of our exports; that is why we call for regional agreement in order to stop spending millions of dollars on weapons, millions that could save the neglected from poverty. For the incidence of terrorism and violence also feeds upon political circumstances, and in order to fight it we must understand it as not only the action of a Messianic and totalitarian group. We must take political action and make an effort to incorporate these millions of human beings .into civilization by establishing democratic institutions and a State presence and by reclaiming agriculture and considering farmers as the very sustenance of our nationality.
Therefore, a close relationship exists between our economic history, our foreign debt and the poverty that promotes violence in the Andes. That is why I have dwelt at length on this subject, for in the case of my own country we may see the immediate future of other Latin American countries if poverty continues to increase and if advantage is taken of it by totalitarian and extremist forces.
Thus, we are convinced that only a new international economic order can open the way for a lasting and democratic solution to violence. All of this, of course, must be accompanied by vigorous action that will firmly oppose subversives, but within the framework of law.
Our bona fides of democratic introduction to the world is our respect for life and for the rights of individuals. Nothing justifies torture, disappearances or summary executions; barbarism must not be fought with barbarism.
True, the action of public order against anonymous and collective subversion produces reactions of irrational aggressivity, but in no case can that justify the suppression of facts or permitting such acts to remain unpunished. That is why the Peruvian Government has taken drastic decisions in recent days. He will energetically defend democracy with the law and with social justice, in the conviction that we are acting in the name of life.
Because we act in the name of life, we believe that politics must be an ethical reflection of respect and of morality. Thus far, the expansion of economic interests has governed the world, sacrificing peoples and individual human beings. Corporations, banks and super-Powers have oriented the world towards serving the needs of production and consumption because by controlling consumption and publicity human beings can be made to serve the logic of that economy.
I should like here to move to the third subject of my statement: narcotics traffic as an activity that corrupts institutions and degrades man. We believe that drug consumption is but the exacerbation of consumption as a logic of capital. To consume, to consume to the point of self-destruction, is the caricature of the economic system. The same greed for profit that dehumanizes capital is reflected in drug addiction, that is, the consumption of dissatisfaction. Drugs are thus revealed to be a different state of consumer capitalism.
The only raw material to have increased in value is cocaine. The only successful multinational business originating in our countries has been drug trafficking. The most advanced efforts at Andean integration have been made by drug traffickers. But to what is this due? According to liberal economic theory, production is regulated by demand, and it so happens that the main market is in the United States of America. For Peru, drug consumption is not a national problem, but X can say that, in spite of that, within the first 50 days of our Administration we have dealt the most successful blows.to the international drug traffic. Twenty-two airports, three helicopter landing strips, five long-range light aircraft, hundreds of kilograms of drugs and eight large factories have been
discovered and seized. All of that means that the consumption of drugs in the United States of America will suffer a yearly reduction of approximately 80 tons, worth $5.6 billion. He could therefore ask the United States Administration, since we have done this in 50 days, what it is doing for the human rights of individuals who keel over in Grand Central Station and so many other locations. He might well ask when the United States Administration will act in a legal and Christian fashion to eradicate and condemn drug consumption here in the United States, which is the primary market thereby distorting our agricultural life.
A liberal economist would recommend we keep our hands off this risky issue, but we believe that the State cannot be - indifferent to corruption and vice. That is why we consider the fight against drug trafficking to be our duty, because it is a crime against mankind. He are not doing it for the granting of a loan; we are not doing it to receive assistance of a few million dollars that is	us
and that we will not accept in the future; we are doing it because our own conscience is enough to defend youth, whether Peruvian, American or.from any other part of the world.
However, I affirm from this rostrum that another and equally serious crime against humanity is increasing in interest rates, reducing in the prices of raw materials and its wasting of economic resources in death-dealing technologies while hundreds of millions of human beings live in poverty and are encouraged to acts of violence.
Lastly, I should like to refer to the position of Peru with regard to the rest of the world, which brings me to the fourth part of my statement. He are Latin Americans, and we are fighting for the integration of our continent in its anti-imperialist stance, because only in this way will we have a respected voice on the subject of the debt; only in this way will we be able to strengthen the multilateral treatment of the major problems facing the world; only in this way will we avoid the extension of the borders of the great Powers towards us.
As a route towards that integration we support the peace efforts of the Contadora Group to safeguard the sovereignty and self-determination of the peoples of Central America, and as a committed continent we have, with other countries, constituted the Front for Support of Contadora, willing and united, ready to be present if a Power attempts to violate with its weapons the sovereignty of any country, for we understand that in that region the destiny of Latin Americans is also at stake.
We affirm the need to strengthen the Andean Group, by working for a new and more up-to-date Protocol, and by proposing the expansion and more effective application of the Andean Reserve Fund, a financial organization which has already surpassed the International Monetary Fund in its disbursements within the region.
We wish to enter into bilateral compensated trade agreements that could free us from the use of hard currencies, and affirm our economic integration. We have already taken the first steps towards an agreement of this type with Brazil.
But one subject now stands out on the international scene, and that is the arms race. We are a peace-loving nation, respectful of international treaties, and we are not part of the arras race. We do not represent the strategy of any Power, nor have we been infected by the egocentric view of security that characterizes the big Powers. For them, their own security involves the insecurity of others, but the arms race results in the insecurity of all.
That is the logic and the neurosis of the weak. We believe that the best defense is an affirmation of the nation as a people, and that the social requirements of our countries mean that we must limit our expenditures on arms. That is why we propose a regional agreement in Latin America for a substantial reduction of expenditures on weapons and will spare no effort to achieve this.
I am convinced that more human beings have died because the money channeled into weapons was not used to help them, than the sum of all the dead from all the wars that have occurred in our history.
Each bullet, which in 99 per cent of all cases is used in shooting practice, represents a food ration that could have been given to a child to save him from death. But today, the sale of weapons that swiftly become obsolete is a very important part of world trade, and that renewable technology involves not only competition between our peoples but also high earnings for the weapon-selling nations which are jointly responsible for the crisis, and for the arms dealers. These professional death dealers are the promoters of intrigue between our nations and spur on our rivalries.
In this, as in other subjects, we have not limited ourselves to proposing collective action while waiting passively for a consensus to emerge. We believe in consensus, but we also believe in our own determination. The determination of each of our countries must be renewed: determination makes it possible for a country to set a maximum limit for debt payment; determination that compels us to subversion while respecting human rights; determination compels us to fight drug trafficking without asking for compensation. Determination also requires us to act. We have made a substantial reduction in the purchase of highly sophisticated war planes agreed with France. And, while we are not paying our debt, neither shall we use our money for the benefit of the industry of death. On the initiative of our own navy, we have dismantled war vessels, and our armed forces, in the context of a new world, are being oriented towards action for the development of the nation.
We are moved by any fear of being weak towards others. We do not seek to arm ourselves and to achieve a false sense of power in regard to others. We have confidence in the peoples of the world. We do not feel attacked by anyone, and with that confidence, and sustained by our willpower, we are ready to take action consistent with the principles I have outlined.
The poor peoples of the earth are not enemies to one another. But we do have a common enemy that has penetrated our borders and our history with poverty, with domination and with injustice. It is imperialism which divides us and which trades on our lack of unity.
In the face of this imperialism, we affirm our participation in and identification with the Non-Aligned Movement, with its authentic and substantive originality because we are not instruments in the bipolar strategy of the big Powers.
We do not believe our peoples can in any way benefit from the Manichean East-West conflict. The only result of this conflict of fundamentalist views, is the outbreak of limited conflicts in the countries of the periphery.
We affirm the role of the principles of non-alignment maintained by Nehru, Tito and Nasser,, and in Latin America by Haya de la Torre since 1924. He proposed as a principle of anti-imperialist action the integration of Latin America to build democratic socialism. On our continent, integration is the guarantee of nonr-alignment, which does not consist of freedom from one hegemony in order to sustain a natural alliance with the countries of the East.
This is why I reiterate from this forum that we are poor but dignified people, free and ready to unite, and that in the face of the armed power and wealth of the super-Powers we exalt the moral power of justice.
We call on a united Europe to reflect upon itself and to realize that it has more in common with the poor nations than with bipolar hegemonism. Europe is also a field of political and military strategy, its lands bristling with their own and foreign nuclear weapons; it is undermined by insecurity, and its economic development is, regardless of its own wishes, dependent on the technology and economic orientation of the great Powers.
And in the broader framework of all countries, we affirm the interdependence of North and South. We believe that the strategy defined in the 1950s and 1960s has not been implemented, and is still confining itself to such traditional categories as South-East Asia, the Middle East, the North Atlantic and the Caribbean, thus ignoring the growing globalization of decisions and of conflicts.
That is why we also address the peoples of the industrialized countries and of the major Powers, reminding them of our common humanity.
And here I should like to present a greeting to the American people, to the people of Washington, Jefferson, Lincoln, Roosevelt, Kennedy and Luther King, and my tribute to its democratic conscience and the outstanding individuals here who understand Latin America and the Third World without any imperialist zeal.
And from this rostrum we greet mankind, all mankind everywhere, particularly the poorest in Africa and in Asia, who use their consciences as weapons so as not to be the passive objects of an irrational course of history and.an irrational world.
My greetings go out to those who raise their eyes to the future and to justice.
We have come here to say that, in poverty but with dignity, Peru has begun to walk forward towards peace, independence and justice. In the name of the poor of the earth, in the name of God, because it is the hour for action and the time for resolve.
